955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Douglas FULTON, Plaintiff-Appellant,v.NEW HANOVER COUNTY JAIL;  John Doe's Officers of the NewHanover County Jail in Wilmington, North Carolina,in their individual and officialcapacities, Defendants-Appellees.
No. 91-7704.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-90-689-CRT-H)
Robert Douglas Fulton, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Douglas Fulton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Fulton v. New Hanover County Jail, No. CA-90-689-CRT-H (E.D.N.C. Oct. 2, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.